 Case: 4:20-cv-01034-SRC Doc. #: 26 Filed: 03/05/21 Page: 1 of 1 PageID #: 294




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 MIKEL R. PORTER,                   )
                                    )
       Plaintiff,                   )
                                    )
    v.                              )                       No. 4:20-cv-01034-SRC
                                    )
 CORRECTIONAL CASE MANAGER, et al., )
                                    )
       Defendants.                  )

                               MEMORANDUM AND ORDER

       This matter is before the Court on a document filed by plaintiff Mikel R. Porter that has

been construed as a motion to proceed in forma pauperis on appeal. (Docket No. 25). When this

Court dismissed plaintiff’s case, it certified in writing that an appeal would not be taken in good

faith, see 28 U.S.C. § 1915(a)(3), and it is not apparent that plaintiff now seeks appellate review

of any issue that is not frivolous. See Coppedge v. United States, 369 U.S. 438, 445 (1962). The

Court will therefore deny the motion.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis on

appeal (Docket No. 25) is DENIED.

       Dated this 5th day of March, 2021.

                                                     _______________________________
                                                     STEPHEN R. CLARK
                                                     UNITED STATES DISTRICT JUDGE
